Citation Nr: 0319226	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  00-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151 based on death 
resulting from VA treatment in 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to July 
1965.  He died in August 1998, and the appellant is his 
surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 RO decision.  

In July 2001, the Board remanded the case to the RO to afford 
the appellant a hearing.  In September 2001, the appellant 
appeared at the RO and testified in a videoconference 
hearing, which was conducted from Washington, D.C., by the 
undersigned Veterans Law Judge.  

In November 2001, the Board remanded the case to the RO for 
additional due process and evidentiary development.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law 
during the pendency of the appellant's appeal.  The VCAA 
essentially enhances the VA's obligation to notify her about 
her claims (i.e., what information or evidence is required to 
grant her claims) and to assist her to obtain evidence for 
her claims.  

In its November 2001 Remand, the Board, among other things, 
referred to the VCAA and directed that the RO ensure that all 
notification and development action required by the VCAA is 
completed.  

In April 2003, the RO notified the appellant by letter that 
her case was being returned to the Board, after having 
completed the steps directed in the Board's November 2001 
Remand.  However, upon further appellate review, the Board 
finds that the RO has not apprised the appellant of the 
redefined obligations of the VA, as contained in the VCAA.  
The RO letters mailed to the appellant in January 2002 and 
January 2003 are not considered adequate in this regard.  

Moreover, it is noted that in the November 2001 Remand, the 
Board indicated that the claims file did not contain 
competent evidence to support the appellant's assertions that 
(1) there was a causal relationship between the veteran's 
service-connected paranoid schizophrenia and the cause of his 
death, and (2) there was a causal relationship between 
medical treatment rendered the veteran by VA in 1998 and the 
cause of his death.  It does not appear that such has changed 
following additional development action by the RO.  

Thus, on remand, the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the appellant 
and obtaining any additional medical or other evidence, as 
deemed appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

Specifically, the RO must ensure that the appellant has been 
notified of what information or evidence was needed from her 
and what the VA has done and will do to assist her in 
substantiating her claims of service connection for the cause 
of the veteran's death and DIC under 38 U.S.C.A. § 1151.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO must 
also ensure that the appellant has been afforded the 
requisite time and opportunity to respond, in accordance with 
statutory law.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  This 
includes issuing any additional letters to 
the appellant and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify her of what information or evidence 
was needed from her and what the VA has 
done and will do to assist her in 
substantiating her claims of service 
connection for the cause of the veteran's 
death and DIC under 38 U.S.C.A. § 1151.  

2.  Thereafter, the RO should readjudicate 
the issues of service connection for the 
cause of the veteran's death and DIC 
benefits under 38 U.S.C.A. § 1151 based on 
death resulting from VA treatment in 1998.  
If the decision remains adverse to the 
appellant, the RO should provide her and 
her representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




